DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record teach or suggest a steering system comprising: a steering column supporting an input shaft coupled to a steering wheel; a column bracket having a long hole therethrough and supporting the steering column; a distance bracket including two vertical plates and a horizontal plate, the two vertical plates being provided on an outer circumferential surface of the steering column and extending along the column bracket, the horizontal plate coupling together the two vertical plates; a rod penetrating the long hole and the vertical plates; and an elastic member positioned between the horizontal plate and the rod, placed in contact with the horizontal plate and pressing the rod toward the steering column.
	Takezawa et al. (US 2011/0175335) excludes the disclosing a distance bracket on the outer circumferential surface of the steering column and an elastic member positioned between the horizontal plate and the rod, placed in contact with the horizontal plate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US 9,802,637).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618